Order filed September 4, 2014




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00363-CV
                                 ____________

                          WILFRIDO MATA, Appellant

                                       V.

                     HARRIS COUNTY, TEXAS, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-44692

                                  ORDER

      Appellant’s brief was due August 20, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 6, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM